In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: December 5, 2017

* * * * * *                *    *   *    *    *   *    *
CANDY F. HALL,                                         *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 16-681V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Joint Stipulation; Trivalent
AND HUMAN SERVICES,                                    *                 Influenza (“Flu”) Vaccine;
                                                       *                 Transverse Myelitis.
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

        On June 9, 2016, Candy F. Hall (“petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (2012).2
Petitioner received a trivalent influenza (“flu”) vaccine on or about September 29, 2014.
Petitioner alleges that the flu vaccine caused her to develop transverse myelitis and related
sequelae, with residual effects lasting for more than six months.

        On December 5, 2017, respondent filed a joint stipulation in which they state that a
decision should be entered awarded compensation to petitioner. Joint Stipulation (ECF No. 33).
Respondent denies that the flu vaccine is the cause of petitioner’s alleged transverse myelitis
and/ or any other injury. Id. at ¶ 6. Maintaining their respective positions, the parties
nevertheless now agree that the issues between them shall be settled and that a decision should
1
  Because this decision contains a reasoned explanation for the action in this case, the undersigned intends to post it
on the website of the United States Court of Federal Claims, pursuant to the E-Government Act of 2002, see 44
U.S.C. § 3501 note (2012). The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
decision is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the
court with a proposed redacted version of the decision.” Id. If neither party files a motion for redaction within 14
days, the decision will be posted on the court’s website. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
be entered awarding compensation to petitioner according to the terms of the joint stipulation
attached hereto as Appendix A.

         The joint stipulation awards:

         a) An amount sufficient to purchase the annuity contract described in paragraph
            10 of the joint stipulation attached hereto as Appendix A, paid to the life
            insurance company from which the annuity will be purchased; and

         b) A lump sum of $398,598.00 in the form of a check payable to petitioner. This
            amount represents compensation for all damages that would be available under
            42 U.S.C. § 300aa-15(a).

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.
Case 1:16-vv-00681-UNJ Document 33 Filed 12/05/17 Page 7 of 7